Title: From Thomas Jefferson to Thomas Whitney, 9 July 1804
From: Jefferson, Thomas
To: Whitney, Thomas


               
                  
                     Sir
                  
                  Washington July 9. 04.
               
               I inclose you a postnote on the bank of the US. at Philadelphia drawn by the branch bank here, in discharge of a bill for instruments to that amount furnished to Isaac Briggs partly for him & partly for myself. Accept my salutations.
               
                  
                     Th: Jefferson
                  
               
            